DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on December 2, 2020. Claim(s) 1-20 are pending. Claim(s) 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to an orally disintegrable tablet and election of species of (1) polyoxyethylene-polyoxypropylene copolymer as the surfactant; (2) superdisintegrant as the disintegrant; and (3) porous mannitol as the porous component of the restriction requirement in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-14 and 20 are examined herein insofar as they read on the elected invention and species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1-14 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,028,916. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an orally disintegrating tablet, comprising the following: a therapeutically effective amount of avanafil; an absorption enhancing composition comprising a surfactant; an orally disintegrating composition comprising a disintegrant; and a porous component in a pharmaceutically acceptable carrier. The patented claims teach an orally disintegrating tablet consisting of the following: a therapeutically effective amount of avanafil; an absorption enhancing composition comprising a surfactant; an orally disintegrating composition comprising a disintegrant; and a porous component in a pharmaceutically acceptable carrier, wherein the surfactant comprises a polymeric component that mitigates the precipitation of avanaphil in an aqueous medium as pH increases from about 2.5 to about 7.0. The instant claims embrace the patented claims and are therefore considered obvious over one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Saguimoto (US 2011/0229570).

Saguimoto teaches orally rapidly disintegrating tablets comprising avanaphil (a PDE inhibitor ([0053]) ([0097]; Example 6).
 	Saguimoto teaches a hardness and a disintegration time in the oral cavity of the above tablet were measured after storage of one month under 25°C./75% RH.  As the result, the hardness was 42N, and the disintegration time in the oral cavity was 26 seconds [0180]. 
Claim 20 is a product by process claim. The product anticipates the claim. 
  Determination of patentability in “product-by-process” claims is based on product itself, even though such claims are limited and defined by process, and thus product in such claim is unpatentable if it is same as, or obvious from, product of prior art, even if prior product was made by different process. In re Thorpe, et al., 227 USPQ 964 (Fed. Cir. 1985).
Therefore, based on the foregoing reasons, the instant claim is deemed anticipated by the cited art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




 	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saguimoto (US 2011/0229570) in view of Furitsu (EP 1120120).
 	Saguimoto teaches orally rapidly disintegrating tablets comprising avanaphil (a PDE inhibitor ([0053]) (i.e., an active ingredient, chemical name: (S)-2-[2-hydroxymethyl-1-pyrrolidinyl-4-(3-chloro-4-methoxybenzylamino)-5- -[N-(2-pyrimidinylmethyl)carbamoyl]pyrimidine), D-mannitol (i.e., an excipient) and HPMCAS/HF (i.e., a water-insoluble polymer) were obtained in accordance with Examples 28 to 30 below.  Formulating components and contained amounts of the orally rapidly disintegrating tablets as well as each tablet property are shown in the following Table 11 and Table 12, respectively ([0097]; Example 6). 
 	Saguimoto teaches the excipient having good water wettability includes one or more sugars or sugar alcohols selected from the group consisting of mannitol, erythritol and xylitol, for example.  Among them, mannitol is preferable [0056].  
active ingredient is avanaphil or allopurinol, the dosage of the active ingredient can be 10 to 50 parts by weight, preferably 10 to 40 parts by weight, more preferably 10 to 30 parts by weight, to 100 parts by weight of the tablet [0054]. 
 	Saguimoto teaches the orally rapidly disintegrating tablet of the present invention can be prepared in accordance with conventional methods in the tablet production, and for example, it can be prepared by i) preparing a mixture of (a) an active ingredient; (b) an excipient having good water wettability; (c) a water-insoluble polymer that is well compactible and does not substantially cause a decrease in the water wettability of the excipient; and (d) a disintegrating agent, wherein the mixture can contain one or more additives selected from the group consisting of lubricants, binders, plasticizers, coating agents, deflocculating agents, solubilizers, sweeteners, acidulants, flavoring substances, pH adjusters, solubilizing agents, colorants and flavoring agents, followed by ii) compressing the mixture obtained in the above [0065]. 
 	Saguimoto teaches specifically teaches an example wherein
 	“(1) Avanaphil (34.5 parts by weight) and D-mannitol (61.9 parts by weight) sieved through Japanese Pharmacopoeia 22 mesh sieve (Opening: 710 .mu.m) were placed in a fluid-bed granulator (manufactured by Powrex Corporation, MP-01/03), and the mixture was granulated with spraying a dispersion solution of hydroxypropylmethylcellulose acetate succinate (grade; HF; 3.6 parts by weight) in purified water (53.1 parts by weight) at an inlet air temperature of 50°C. over about 25 minutes.  The granule was dried to the temperature of 37°C. or above to give a granule of an active pharmaceutical ingredient.  [0178] (2) Fumaric acid (87 parts by weight) was placed in a fluid-bed granulator (manufactured by Powrex Corporation, MP-

  	Saguimoto teaches a hardness and a disintegration time in the oral cavity of the above tablet were measured after storage of one month under 25°C./75% RH.  As the result, the hardness was 42N, and the disintegration time in the oral cavity was 26 seconds [0180]. 
 	Saguimoto teaches the disintegrating agent includes celluloses such as carboxymethylcellulose calcium, low-substituted hydroxypropylcellulose, carboxymethylcellulose, cross-linked carboxymethylcellulose sodium or crystalline cellulose, starches such as corn starch, pregelatinized starch or carboxymethyl starch sodium, cross-linked polyvinylpyrrolidone, etc. The contained amounts of the disintegrating agent are usually 1 to 15 parts by weight, preferably 3 to 10 parts by weight, to 100 parts by weight of the tablet [0062]. 
 	Saguimoto teaches when a water-insoluble polymer of Group 2 (i.e., corn starch or crospovidone) was used, a tablet having 80N or more of hardness could not be obtained even at 2000 kg/punch of the tableting pressure [0092]. 
disintegration time of the tablet in the oral cavity in the present invention depends on form and thickness thereof, and is usually within 60 seconds (5 to 60 seconds), preferably 5 to 45 seconds, more preferably 5 to 35 seconds, further more preferably 5 to 30 seconds, particularly preferably 20 seconds (5 to 20 seconds) [0076]. 
 	Saguimoto does not teach the surfactant component as a polyoxyethylene polyoxypropylene block copolymer, specifically poloxamer 407, as elected. 	Furitsu teaches methods of manufacturing immediately disintegrating tablets comprising a phosphodiesterase inhibitor [0022], mannitol [0039], polyoxyethylene polyoxypropylene block copolymer [0052], among other ingredients.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned an orally disintegrating tablet comprising the avanaphil (PDE inhibitor), crospovidone and mannitol as taught by Saguimoto and also envisioned employing a polyoxyethylene polyoxypropylene block copolymer. The motivation, provided by Furitsu, also teaches disintegrating tablets comprising a PDE inhibitor. Agents such as these are known in the art to be incorporated in orally disintegrating tablets. Therefore, selecting the various excipients well known in the art is considered to be within the purview of the skilled artisan. Furthermore, the limitations of claim 7-9 are considered to be properties associated with the polymeric component. Therefore, the limitations of said claims have also been met. 	Based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Conclusion
Claims 1-14 and 20 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627